Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US application 14/424,404, filed on 02/26/2015, and CIP of US application 13/975,678, filed on 08/26/2013. 
Claims 1-19 are currently pending in the instant application.
The Claims set filed on 11/04/2021 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I claim(s) 1-6, drawn to a microorganism having a methanol metabolic pathway; and Applicant further elects the pathway recited in claim 2 (a) (i), which includes a methanol dehydrogenase and a formaldehyde dehydrogenase. Applicant elects the pathway recited in claim 3 (i) which recites an organism "further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase, (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4-hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8)"  9Application No.: 16/816,064in the response filed on 11/04/2021 is acknowledged.  

ACTIVE 61025230v1 division of the claims of Groups I-VII, and restriction to one set of enzymes of claim 2 and one set of enzymes of claim 3, and further state that while the claims of these groups are patentably distinct, they all relate to a microorganism having a methanol metabolic pathway and at least one exogenous nucleotides encoding one or more methanol metabolic pathway enzymes. Additionally, while different sets of methanol metabolic pathways enzymes are patentably distinct, they all relate to enhancing the availability of reducing equivalents in the presence of methanol, and share overlapping enzymes. For example, the pathways recited in claim 2(a) (i)-(iii) all include a methanol methyltransferase, and the pathways recited in claim 3 include the elements of claim 1 as the claim recites that the organism of claim 1, further comprises a 1,4-butanediol (BDO) pathway. As a result, a thorough search of the methanol metabolic pathway enzymes including a methanol methyltransferase, a methylenetetrahydrofolate reductase, a methanol dehydrogenase, and a formaldehyde activating enzyme would reveal art relevant to the claims of each group. Therefore, examination of the claims of Groups I-VII should not pose an undue burden to the Examiner. 
Applicant’s arguments have been fully considered and the restriction of set of enzymes of claims 2 and 3 are changing to a species election, i.e. the examiner will begin search of the elected species and continue to search and examine remainder of the species before identifying the patentable subject matter.  The restriction requirement of Groups II-V would be combined to a single group, and the restriction requirement of Group II-V is hereby withdrawn. 
If elected Group I is allowable, methods of Group VI-VII, of using said product of Group I, would be rejoined and fully examined. 
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-6 are present for examination.

Priority
Acknowledgement is made of applicants claim for priority of US application 14/424,404, filed on 02/26/2015, now US patent 10626422, and US application 13/975,678, filed on 08/26/2013, now US patent 9657316, and International Application PCT/US13/56725, filed on 08/27/2013, and claims benefit of Provisional Applications of 61/693,683, filed on 8/27/2012 and 61/766,609, filed on 2/19/2013. 

Information Disclosure Statement
There is no information disclosure statement (IDS) with this application.

Drawings
Drawings submitted on 03/11/2020 are accepted by the Examiner.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-6 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims as interpreted under Broadest Reasonable Interpretation (BRI), are directed to encompass: “any non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding any MMP enzyme (MMPE) derived from any sources having any structural feature, expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) any methanol dehydrogenase (EM9) derived from any sources having any structural feature; (ii) any EM9 and any formaldehyde activating enzyme (EM10) derived from any sources having any structural feature; or (iii) any methanol methyltransferase (EMI) derived from any sources having any structural feature and any methylenetetrahydrofolate reductase (EM2) derived from any sources having any structural feature”. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case the scope of the instant claims encompass genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required for the methanol metabolic pathway, (MMP) formaldehyde assimilating pathway (FAP) and butanediol biosynthetic pathway (BDO) in a genus of non-natural microorganism cells, and there is no structure associated with function with regard to the members of the genus with associated function in a genus of non-naturally occurring microbial organism,  i.e., any non-naturally occurring genetically modified microbial organism, comprising any pathway for the production of butanediol, i.e., comprising genes in said pathway of undefined structures including homologs, mutants and variants thereof encoding enzymes for the production of butanediol.
No information beyond the characterization of a few species (non-natural microbial host cells and prophetic gene structures encoding polypeptides of known function) i.e., well characterized gene(s) of interest structures and activities of encoding polypeptides as defined in prior art/prophetic examples, wherein said activities of said enzymes are increased by overexpression of said genes and to a method of production of butanediol (BDO), has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required for the butadiene biosynthetic pathway in a genus of microbial organism cells, and there is no structure associated with function with regard to the members of the genus with associated function in a genus of microbial organism cells i.e., any non-naturally occurring genetically modified microbial organism, comprising any pathway for the production of 1,4-butanediol, i.e., comprising genes in said pathway of undefined structures including homologs, mutants and variants thereof encoding enzymes for the production of BDO.
	Furthermore, the genus of genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art, i.e., butanediol (BDO) pathway genes, since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions, in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity, although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (see, whole document). This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
	As stated above, no information beyond the characterization of a few species (host cells and prophetic gene structures encoding polypeptides of known function) i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art/prophetic examples, wherein said activities of said enzymes are increased by overexpression of said genes and to a method of production of butadiene and succinate, has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required for the butadiene biosynthetic pathway) in a genus of microbial cells and, there is no structure associated with function with regard to the members of the genus, the claimed genus of polynucleotides and encoded polypeptides including variants, mutants and functional homologs with associated function in any cellular context for the production of butadiene. As the claimed genera of microbial cells, genes and encoded polypeptides and functional homologs, variants and mutants having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant/homolog) correlating structure with function in any given cellular context (genus of microorganisms) has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. 

Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4-5 and 6 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Takeshita et al. (Coryneform bacterium transformed to utilize methanol as carbon source. EP 1454991 A1, publication 09/08/2004).
Instant claim 1 is drawn to “any non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding any MMP enzyme (MMPE) derived from any sources having any structural feature, expressed in a sufficient amount to enhance the availability of reducing equivalents (NADH or NADPH) in the presence of methanol, wherein said MMP comprises: (i) any methanol dehydrogenase (EM9) derived from any sources having any structural feature; (ii) any EM9 and any formaldehyde activating enzyme (EM10) derived from any sources having any structural feature; or (iii) any methanol methyltransferase (EMI) derived from any sources having any structural feature and any methylenetetrahydrofolate reductase (EM2) derived from any sources having any structural feature”. 
Takeshita et al. teach a recombinant Coryneform bacterium (Corynebacterium glutamicum), capable of producing L-amino acids including L-lysine, which has a genomic or chromosomal disruption of LysL gene encoding lysine uptake protein, an amino acid biosynthetic gene encoding protein, wherein said recombinant Coryneform bacterium is transformed to utilize methanol as carbon source by introducing a heterologous and exogenous gene encoding methanol dehydrogenase derived from Bacillus brevis, wherein the methanol dehydrogenase oxidize methanol with oxidizing agent NAD+, wherein methanol is converted to formaldehyde and NAD+ converted to NADH, a reducing equivalent, wherein the overexpression of methanol dehydrogenase results in the increased activity of methanol dehydrogenase, which has enhanced activities of hexulose phosphate synthase (HPS) and phosphohexuloisomerase (PHI) enzyme, which are the formaldehyde assimilating enzymes and reduces the toxicity of the formaldehyde in the cell, wherein the HPS and HPI genes are also heterologous and exogenous derived from Methylomonas species and introduced into said recombinant Coryneform bacterium to which an ability to utilize methanol is imparted or which has enhanced ability to utilize methanol, and the medium contains methanol as a carbon source, and a process for producing target substances including L-amino acids, antibiotics, vitamins, growth factors, physiologically active substances and so forth utilizing methanol as carbon source (see, abstract, title, para 1-2, 6-8, 11, 15-17, 18, 20, 22, 26-27, 71, and claims 1-10). Claim 2 is included in this rejection because Coryneform bacterium of Takeshita et al. indeed comprises endogenous methylenetetrahydrofolate reductase (checked by GenBank search of Corynebacterium glutamicum genome), and claims 1 and 2 requires only one exogenous nucleic acid molecule to be introduced, and other genes requires for claim 2 could be endogenous, and as discussed above, Takeshita et al. teach exogenous expression of four genes, and thus, other genes expression does require only endogenous gene presence as required by claim 2, meets the claim limitation of claim 2
Therefore, Takeshita et al. anticipate claims 1, 2, 4-5 and 6 of the instant application as written. 

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Trawick et al. (Microorganisms and methods for conversion of syngas and other carbon sources to useful products. US 2010/0304453 A1, publication 12/02/2010). 
Instant claim 1 is drawn to “any non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding any MMP enzyme (MMPE) derived from any sources having any structural feature, expressed in a sufficient amount to enhance the availability of reducing equivalents (NADH or NADPH) in the presence of methanol, wherein said MMP comprises: (i) any methanol dehydrogenase (EM9) derived from any sources having any structural feature; (ii) any EM9 and any formaldehyde activating enzyme (EM10) derived from any sources having any structural feature; or (iii) any methanol methyltransferase (EMI) derived from any sources having any structural feature and any methylenetetrahydrofolate reductase (EM2) derived from any sources having any structural feature”. 
Trawick et al. teach a non-naturally occurring microbial organism including E. coli or S. cerevisiae comprises methanol metabolic pathway (MMP), wherein said organism comprises exogenous nucleic acid encoding a methanol metabolic pathway enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents,  in the presence of methanol (see, para 107), wherein said methanol metabolic pathway comprises: methanol methyltransferase and methylenetetrahydrofolate reductase (see, para 67, 77, 85, 86, Fig. 2D, and claims 1, 3, 7, 18-20, 22-23, 29-30, 38, 49-51, 53-54, 60-61, 79-81, 83-84, 90-91, 93, 95, 97, 101, 112-114, 116-117, 123-124, 132, 143-145147-148, 154-175, 177-178 and 184). The non-naturally occurring microorganism further comprises including formate dehydrogenase, formyltetrahydrofolate synthetase, methenyltetrahydrofolate cyclohydrolase, a methylenetetrahydrofolate dehydrogenase.  The non-naturally occurring microorganism for producing 1,4-butanediol (1,4-BDO) also comprises methanol methyltransferase, methylenetetrahydrofolate reductase, formate dehydrogenase, formyltetrahydrofolate synthetase, methenyltetrahydrofolate cyclohydrolase, a methylenetetrahydrofolate dehydrogenase and methylenetetrahydrofolate reductase  (see, para 85 and 86), wherein the non-natural microorganism comprises deletion or disruption of genes of metabolic pathways except 1,4-butanediol biosynthesis pathway (see, para 50). Trawick et al. further teach a non-naturally occurring microorganism for producing 1,4-butanediol (1,4-BDO) comprises at least one exogenous nucleic acid encoding a 1,4-butanediol pathway enzyme expressed in a sufficient amount to produce 1,4-butanediol, wherein the 1,4-butanediol pathway enzyme includes an acetoacetylCoA thiolase, a 3-Hydroxybutyryl-CoA dehydrogenase, a crotonase, a crotonyl-CoA hydratase, a 4-hydroxybutyryl CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA
reductase (aldehyde forming), a 1,4-butanediol dehydrogenase, a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA hydrolase, a 4-hydroxybutyryl-CoA synthetase, a
phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyrate kinase, and a 4-hydroxybutyrate reductase (see, para 16).
Therefore, Trawick et al. anticipate 1-4, and 6 of the instant application as written. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-6 of U. S. Patent 10626422 B2, issued on 04/21/2020. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application disclose a non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and a methylenetetrahydrofolate reductase (EM2), wherein: (a) the MMP comprises: (i) (a) an EM9, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (b) an EM9, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (c) an EM9 and a formaldehyde dehydrogenase (EM11); (d) an EM9, a S- (hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (e) an EM9, an EM13 and an EM14; (ii) (a) an EM9, an EM10, an EM3, an EM4 and an EM5; or (b) an EM9, an EM10, an EM3, an EM4 and an EM6; or (iii) (a) an EMI, an EM2, an EM3, an EM4, and an EM5; or (b) an EMI, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMPE, wherein the organism of claim 1, further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4- hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB 11) or a 4- hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB 11 or a 4-hydroxybutyryl-CoA synthetase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming) (EB 15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15; (ix) an EB10, an EB 11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB 11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB 11 or an EB 12, an EB7, and an EB8; 3 ACTIVE 61025230v1Application No.: 16/816,064 (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8; wherein the BDOP optionally further comprises a succinyl-CoA transferase (EB1) or a succinyl-CoA synthetase (EB2A); and/or wherein the organism optionally comprises four, five, six or seven exogenous nucleic acids, each encoding a BDOP enzyme, wherein the organism of claim 1, wherein (a) said microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism; and/or (b) wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the organism of claim 1, further comprising a formaldehyde assimilation pathway (FAP), wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein (a) said FAP optionally comprises a hexulose-6-phosphate synthase (EF1) and a 6- phospho-3-hexuloisomerase (EF2); (b) said FAP optionally comprises a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 4 ACTIVE 61025230v1Application No.: 16/816,064 (c) the intermediate optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or (d) the organism optionally comprises two exogenous nucleic acids, each encoding a FAPE, wherein (a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said organism is in a substantially anaerobic culture medium; and/or (c) said microbial organism is a species of bacteria, yeast, or fungus. 
Claims 1-6 of US patent 10626422 B2 disclose a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9);
(ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2); (b) a formaldehyde assimilation pathway (FAP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least one FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of 1,4-butanediol (BDO); and (c) a BDO pathway, wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two BDO pathway enzymes expressed in a sufficient amount to produce BDO, wherein: (A) the MMP of (a)(i) further comprises: (1) a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (2) an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (3) a formaldehyde dehydrogenase (EM11); (4) a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (5) an EM13 and an EM14; (B) the MMP of (a)(ii) further comprises: (1) an EM3, an EM4 and an EM5; or (2) an EM3, an EM4 and an EM6; or (c) the MMP of (a)(iii) further comprises:
(1) an EM3, an EM4, and an EM5; or (2) an EM3, an EM4 and an EM6, wherein the BDO Pathway (BDOP) comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4-hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB11) or a 4-hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB11 or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming) (EB15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15;
(ix) an EB10, an EB11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB11 or an EB12, an EB7, and an EB8; (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8, wherein
(a) said non-naturally occurring microbial organism further comprises two or more gene disruptions, wherein said two or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said non-naturally occurring microbial organism, and wherein said two or more gene disruptions confer increased production of BDO in said non-naturally occurring microbial organism; and/or (b) wherein one or more endogenous enzymes involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said non-naturally occurring microbial organism, has attenuated enzyme activity or expression levels, wherein (A) the formaldehyde assimilation pathway comprises: (1) a hexulose-6-phosphate synthase (EF1) and a 6-phospho-3-hexuloisomerase (EF2); or (2) a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); and (B) the intermediate of glycolysis is (1) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or
(2) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof, wherein
(A) at least one of said exogenous nucleic acids is a heterologous nucleic acid; (B) said non-naturally occurring microbial organism is in a substantially anaerobic culture medium; and/or
(C) said non-naturally occurring microbial organism is a species of bacteria, yeast, or fungus.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2) as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-6 of the instant application or alternatively render them obvious. Alternatively, claims 1-6 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-6 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-6 of US patent 10626422 B2. 

Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-13 of U. S. Patent 9657316 B2, issued on 05/23/2017. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application disclose a non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and a methylenetetrahydrofolate reductase (EM2), wherein: (a) the MMP comprises: (i) (a) an EM9, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (b) an EM9, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (c) an EM9 and a formaldehyde dehydrogenase (EM11); (d) an EM9, a S- (hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (e) an EM9, an EM13 and an EM14; (ii) (a) an EM9, an EM10, an EM3, an EM4 and an EM5; or (b) an EM9, an EM10, an EM3, an EM4 and an EM6; or (iii) (a) an EMI, an EM2, an EM3, an EM4, and an EM5; or (b) an EMI, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMPE, wherein the organism of claim 1, further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4- hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB 11) or a 4- hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB 11 or a 4-hydroxybutyryl-CoA synthetase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming) (EB 15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15; (ix) an EB10, an EB 11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB 11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB 11 or an EB 12, an EB7, and an EB8; 3 ACTIVE 61025230v1Application No.: 16/816,064 (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8; wherein the BDOP optionally further comprises a succinyl-CoA transferase (EB1) or a succinyl-CoA synthetase (EB2A); and/or wherein the organism optionally comprises four, five, six or seven exogenous nucleic acids, each encoding a BDOP enzyme, wherein the organism of claim 1, wherein (a) said microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism; and/or (b) wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the organism of claim 1, further comprising a formaldehyde assimilation pathway (FAP), wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein (a) said FAP optionally comprises a hexulose-6-phosphate synthase (EF1) and a 6- phospho-3-hexuloisomerase (EF2); (b) said FAP optionally comprises a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 4 ACTIVE 61025230v1Application No.: 16/816,064 (c) the intermediate optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or (d) the organism optionally comprises two exogenous nucleic acids, each encoding a FAPE, wherein (a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said organism is in a substantially anaerobic culture medium; and/or (c) said microbial organism is a species of bacteria, yeast, or fungus. 
Claims 1-13 of US patent 9657316 B2 disclose non-naturally occurring microbial organism comprising: (A) a methanol metabolic pathway, wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, or metabolize methanol as a carbon source for biosynthesis of 1,4-butanediol (BDO), wherein said methanol metabolic pathway comprises: (i) a methanol methyltransferase and a methylenetetrahydrofolate reductase; (ii) a methanol dehydrogenase; or
(iii) a methanol dehydrogenase and a formaldehyde activating enzyme; and (B) a 1,4-butanediol (BDO) pathway comprising at least two exogenous nucleic acids each encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, wherein the methanol metabolic pathway comprises: (iv) a methanol methyltransferase, a methylenetetrahydrofolate reductase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase, and a formyltetrahydrofolate deformylase; (v) a methanol methyltransferase, a methylenetetrahydrofolate reductase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (vi) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; (vii) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (viii) a methanol dehydrogenase and a formaldehyde dehydrogenase; (ix) a methanol dehydrogenase, a S-(hydroxymethyl)glutathione synthase, a glutathione-dependent formaldehyde dehydrogenase and a S-formylglutathione hydrolase; (x) a methanol dehydrogenase, a glutathione-dependent formaldehyde dehydrogenase and a S-formylglutathione hydrolase; (xi) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; or (xii) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase, wherein the methanol metabolic pathway further comprises: (i) a formate dehydrogenase; (ii) a formate hydrogen lyase; or (iii) a formate hydrogen lyase and a hydrogenase, wherein said non-naturally occurring microbial organism comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a methanol metabolic pathway enzyme, wherein the BDO pathway of (B) comprises: (i) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (ii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase;
(iii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4hydroxybutyryl-CoA reductase (alcohol forming); (iv) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (v) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (vi) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a 4-hydroxybutyrylphosphate reductase, and a 1,4-butanediol dehydrogenase; (vii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase;
(viii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (ix) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (x) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xi) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (xii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase and a 1,4-butanediol dehydrogenase; (xiii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (xiv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (xv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xvi) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xvii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; and (xviii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase, and a 1,4-butanediol dehydrogenase, wherein the BDO pathway further comprises:
(i) a succinyl-CoA transferase; or (ii) a succinyl-CoA synthetase, wherein the non-naturally occurring microbial organism comprises four, five, six or seven exogenous nucleic acids, each encoding a BDO pathway enzyme, wherein the microbial organism of claim 1, further comprising one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said non-naturally occurring microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said non-naturally occurring organism microbial organism, wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said non-naturally occurring microbial organism, has attenuated enzyme activity or expression levels, wherein the non-naturally occurring microbial organism of claim 1, further comprising a formaldehyde assimilation pathway, wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in a sufficient amount to produce an intermediate of glycolysis or a metabolic pathway that can be used in the formation of biomass, and wherein said formaldehyde assimilation pathway comprises: (i) a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase; wherein the intermediate is a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone synthase and a dihydroxyacetone-phosphate kinase; wherein the intermediate is a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof, wherein the non-naturally occurring microbial organism comprises two exogenous nucleic acids, each encoding a formaldehyde assimilation pathway enzyme, wherein (i) at least one exogenous nucleic acid in said methanol metabolic pathway is a heterologous nucleic acid; (ii) said non-naturally occurring microbial organism is in a substantially anaerobic culture medium; or (iii) said non-naturally occurring microbial organism is a species of bacteria, yeast, or fungus, wherein at least one exogenous nucleic acid in said BDO pathway is a heterologous nucleic acid.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2) as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-6 of the instant application or alternatively render them obvious. Alternatively, claims 1-6 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-6 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-13 of US patent 9657316 B2. 


Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-84 of copending Application No. 15/488,320 (USPGPUB 20160083752). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims 1-6 of the instant application are drawn to a non-naturally occurring microbial organism (NNOMO) having a methanol metabolic pathway (MMP), wherein said organism comprises at least one exogenous nucleic acid encoding a MMP enzyme (MMPE) expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EMI) and a methylenetetrahydrofolate reductase (EM2), wherein: (a) the MMP comprises: (i) (a) an EM9, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4) and a formyltetrahydrofolate deformylase (EM5); (b) an EM9, an EM3, an EM4 and a formyltetrahydrofolate synthetase (EM6); (c) an EM9 and a formaldehyde dehydrogenase (EM11); (d) an EM9, a S- (hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13) and a S-formylglutathione hydrolase (EM14); or (e) an EM9, an EM13 and an EM14; (ii) (a) an EM9, an EM10, an EM3, an EM4 and an EM5; or (b) an EM9, an EM10, an EM3, an EM4 and an EM6; or (iii) (a) an EMI, an EM2, an EM3, an EM4, and an EM5; or (b) an EMI, an EM2, an EM3, an EM4 and an EM6; wherein the MMP optionally further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15) or a hydrogenase (EM16); and/or wherein said organism optionally comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a MMPE, wherein the organism of claim 1, further comprising a 1,4-butanediol (BDO) pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a BDO pathway (BDOP) enzyme expressed in a sufficient amount to produce BDO, and wherein the BDOP comprises: (i) a succinyl-CoA reductase (aldehyde forming) (EB3), a 4-hydroxybutyrate (4-HB) dehydrogenase (EB4), a 4-HB kinase (EB5), a phosphotrans-4- hydroxybutyrylase (EB6), a 4-hydroxybutyryl-CoA reductase (aldehyde forming) (EB7), and a 1,4-butanediol dehydrogenase (EB8); (ii) an EB3, an EB4, a 4-hydroxybutyryl-CoA transferase (EB 11) or a 4- hydroxybutyryl-CoA synthetase (EB12), an EB7, and an EB8; (iii) an EB3, an EB4, an EB 11 or a 4-hydroxybutyryl-CoA synthetase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming) (EB 15); (iv) an EB3, an EB4, an EB5, an EB6, and an EB15; (v) an EB3, an EB4, a 4-HB reductase (EB13), and an EB8; (vi) an EB3, an EB4, an EB5, a 4-hydroxybutyryl-phosphate reductase (EB14), and an EB8; (vii) a succinyl-CoA reductase (alcohol forming) (EB10), an EB5, an EB6, an EB7, and an EB8; (viii) an EB10, an EB5, an EB6, and an EB15; (ix) an EB10, an EB 11 or an EB12, an EB7, and an EB8; (x) an EB10, an EB 11 or an EB12, and an EB15; (xi) an EB10, an EB13, and an EB8; (xii) an EB10, an EB5, an EB14 and an EB8; (xiii) a succinate reductase (EB9), an EB4, an EB5, an EB6, an EB7, and an EB8; (xiv) an EB9, an EB4, an EB 11 or an EB 12, an EB7, and an EB8; 3 ACTIVE 61025230v1Application No.: 16/816,064 (xv) an EB9, an EB4, an EB11 or an EB12, and an EB15; (xvi) an EB9, an EB4, an EB5, an EB6, and an EB15; (xvii) an EB9, an EB4, an EB13, and an EB8; and (xviii) an EB9, an EB4, an EB5, an EB14, and an EB8; wherein the BDOP optionally further comprises a succinyl-CoA transferase (EB1) or a succinyl-CoA synthetase (EB2A); and/or wherein the organism optionally comprises four, five, six or seven exogenous nucleic acids, each encoding a BDOP enzyme, wherein the organism of claim 1, wherein (a) said microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism; and/or (b) wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, CO2 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the organism of claim 1, further comprising a formaldehyde assimilation pathway (FAP), wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme (FAPE) expressed in a sufficient amount to produce an intermediate of glycolysis and/or a metabolic pathway that can be used in the formation of biomass, and wherein (a) said FAP optionally comprises a hexulose-6-phosphate synthase (EF1) and a 6- phospho-3-hexuloisomerase (EF2); (b) said FAP optionally comprises a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 4 ACTIVE 61025230v1Application No.: 16/816,064 (c) the intermediate optionally is (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof; and/or (d) the organism optionally comprises two exogenous nucleic acids, each encoding a FAPE, wherein (a) said at least one exogenous nucleic acid is a heterologous nucleic acid; (b) said organism is in a substantially anaerobic culture medium; and/or (c) said microbial organism is a species of bacteria, yeast, or fungus. 
The claims 68-84 of the co-pending application are drawn to a method of producing an intermediate of a metabolic pathway that can be used in the formation of biomass, comprising culturing a non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce the intermediate, wherein the non-naturally occurring microbial organism has a methanol metabolic pathway and comprises at least one exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said methanol metabolic pathway comprises a methanol methyltransferase and a methylenetetrahydrofolate reductase; and wherein the non-naturally occurring microbial organism has a formaldehyde assimilation pathway and comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in a sufficient amount to produce an intermediate of a metabolic pathway that can be used in the formation of biomass, wherein the formaldehyde assimilation pathway comprises (i) a hexulose-6-phosphate synthase and a 6-phospho-3-hexuloisomerase; or (ii) a dihydroxyacetone synthase and a dihydroxyacetone kinase, wherein the intermediate of a metabolic pathway is: (i) a hexulose-6-phosphate, a fructose-6-phosphate, or a combination thereof; or (ii) a dihydroxyacetone, a dihydroxyacetone phosphate, or a combination thereof, wherein the non-naturally occurring microbial organism comprises two exogenous nucleic acids, each encoding a formaldehyde assimilation pathway enzyme, wherein the methanol metabolic pathway comprises: (i) a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase, and a formyltetrahydrofolate deformylase; (ii) a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (iii) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; (iv) a methanol dehydrogenase, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; (v) a methanol dehydrogenase and a formaldehyde dehydrogenase; (vi) a methanol dehydrogenase, a S-(hydroxymethyl)glutathione synthase, a glutathione-dependent formaldehyde dehydrogenase and a S- formylglutathione hydrolase; (vii) a methanol dehydrogenase, a glutathione-dependent formaldehyde dehydrogenase and a S-formylglutathione hydrolase; (viii) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate deformylase; (ix) a methanol dehydrogenase, a formaldehyde activating enzyme, a methylenetetrahydrofolate dehydrogenase, a methenyltetrahydrofolate cyclohydrolase and a formyltetrahydrofolate synthetase; or (x) a methanol dehydrogenase, wherein the methanol metabolic pathway further comprises (i) a formate dehydrogenase; (ii) a formate hydrogen lyase; or (iii) a formate hydrogen lyase and a hydrogenase, wherein the non-naturally occurring microbial organism comprises two, three, four, five, six or seven exogenous nucleic acids, each encoding a methanol metabolic pathway enzyme, wherein the non-naturally occurring microbial organism further has a 1,4-butanediol (BDO) pathway and comprises at least one exogenous nucleic acid encoding a BDO pathway enzyme expressed in a sufficient amount to produce BDO, where the BDO pathway comprises (i) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4- hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (ii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl- CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (iii) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl- CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (iv) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4- hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); 4U.S. Application No. 15/488,320 Response to Non-Final Office Action June 16, 2021 Page 5 of 9 (v) succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (vi) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase, and a 1,4-butanediol dehydrogenase; (vii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (viii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (ix) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (x) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl- CoA reductase (alcohol forming); (xi) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; (xii) a succinyl-CoA reductase (alcohol forming), a 4-hydroxybutyrate kinase, a 4- hydroxybutyryl-phosphate reductase and a 1,4-butanediol dehydrogenase; (xiii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4- hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; 5U.S. Application No. 15/488,320 Response to Non-Final Office Action June 16, 2021 Page 6 of 9 (xiv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, a 4- hydroxybutyryl-CoA reductase (aldehyde forming), and a 1,4-butanediol dehydrogenase; (xv) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA synthetase, and a 4-hydroxybutyryl-CoA reductase (alcohol forming); (xvi) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, and a 4- hydroxybutyryl-CoA reductase (alcohol forming); (xvii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate reductase, and a 1,4-butanediol dehydrogenase; or (xviii) a succinate reductase, a 4-hydroxybutyrate dehydrogenase, a 4- hydroxybutyrate kinase, a 4-hydroxybutyryl-phosphate reductase, and a 1,4- butanediol dehydrogenase, wherein the BDO pathway further comprises a succinyl-CoA transferase or a succinyl-CoA synthetase, wherein the non-naturally occurring microbial organism comprises four, five, six or seven exogenous nucleic acids, each encoding a BDO Pathway enzyme, wherein the non-naturally occurring microbial organism further comprises one or more gene disruptions, wherein said one or more gene disruptions occur in one or more endogenous genes encoding protein(s) or enzyme(s) involved in native production of ethanol, glycerol, acetate, lactate, formate, CO2, and/or amino acids, by said microbial organism, and wherein said one or more gene disruptions confers increased production of BDO in said microbial organism, wherein one or more endogenous enzymes involved in: native production of ethanol, glycerol, acetate, lactate, formate, C02 and/or amino acids by said microbial organism, has attenuated enzyme activity or expression levels, wherein the at least one exogenous nucleic acid is a heterologous nucleic acid, wherein the non-naturally occurring microbial organism is in cultured a substantially anaerobic culture medium, wherein the non-naturally occurring microbial organism is a species of bacteria, yeast, or fungus, wherein the intermediate is consumed to provide a reducing equivalent or to incorporate into BDO or target product.
The above indicated claims of the reference co-pending application while not totally identical to the instant claims, are indeed method of using a product claim of a non-naturally occurring microbial organism comprising: (a) a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises exogenous nucleic acids encoding at least two MMP enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said MMP comprises: (i) a methanol dehydrogenase (EM9); (ii) an EM9 and a formaldehyde activating enzyme (EM10); or (iii) a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2) as claimed in the instant claims. The portion of the specification and the claims in the reference co-pending application, while drawn to the actual product produced in a method as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference co-pending application when there are specifically recited embodiments that would either anticipate to claims 1-6 of the instant application or alternatively render them obvious. Alternatively, claims 1-6 cannot be considered patentably distinct over claims of the reference co-pending application when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-6 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 8-84 of copending Application No. 15/488,320 (USPGPUB 20160083752). 

Conclusion
Status of the claims:
Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656